OPINION
KENNEDY, Justice.
This appeal is from a conviction for aggravated robbery, wherein punishment was assessed by a jury at confinement for five years in the Texas Department of Corrections. We affirm.
*330In his sole ground of error appellant complains of the trial court’s permitting the prosecutor to argue the community’s expectations of a conviction, which argument was unsupported by any evidence.
All of the cases cited in appellant’s brief in support of this ground of error refer to cases where the prosecutor argued that the community wants,1 expects,2 is asking for3 or desires4 a conviction. This type of argument has been condemned by our Court of Criminal Appeals as being outside the record, i.e., the prosecutor is testifying to what the community wants.
In the case before us no such language is used. Paraphrasing the prosecutor’s argument, it asks the jury to send a message to the community by convicting appellant and warns of the message which will be sent if he is acquitted. It is the type of argument approved by the Court of Criminal Appeals in Bowman v. State, 446 S.W.2d 320 (Tex.Cr.App.1969); Minafee v. State, 482 S.W.2d 273 (Tex.Cr.App.1972); and Bolding v. State, 493 S.W.2d 181 (Tex.Cr.App.1973).
Appellant’s ground of error is overruled, and the judgment of the trial court is AFFIRMED. *

. Hazzard v. State, 111 Tex.Cr.R. 539, 15 S.W.2d 638 (Tex.Cr.App.1929).


. Pennington v. State, 171 Tex.Cr.R. 130, 345 S.W.2d 527 (Tex.Cr.App.1961).


. Cox v. State, 157 Tex.Cr.R. 134, 247 S.W.2d 262 (Tex.Cr.App.1951).


. Wolly v. State, 93 Tex.Cr.R. 384, 247 S.W. 865 (Tex.Cr.App.1923).